                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


MITSUBISHI HITACHI POWER
SYSTEMS AMERICAS, INC.,

                   Plaintiff,

v.                                                    Case No: 6:20-cv-1845-Orl-78DCI

SIEMENS ENERGY, INC., JOHN DOE
1 and JOHN DOE 2,

                   Defendants.
                                        /

                                        ORDER

      THIS CAUSE is before the Court on Plaintiff’s Unopposed Motion to Seal Certain

Exhibits (Doc. 44) and Plaintiff’s Unopposed Motion to Conduct Certain Portions of

December 3, 2020 Evidentiary Hearing In Camera (Doc. 45). For the reasons set forth in

the Motions and in accordance with Local Rule 1.09 and 18 U.S.C. § 1835(a), it is

ORDERED and ADJUDGED as follows:

      1. The Unopposed Motion to Seal Certain Exhibits (Doc. 44) is GRANTED in part.

         The exhibits listed in section II.B. of the Motion, (id. at 10–13), may be admitted

         under seal at the December 3, 2020 hearing and will remain under seal until

         further order from this Court. In all other respects, the Motion is DENIED

         without prejudice.

      2. The Unopposed Motion to Conduct Certain Portions of December 3, 2020

         Evidentiary Hearing In Camera (Doc. 45) is GRANTED. Any testimony related

         to or discussing Plaintiff’s trade secrets as defined in 18 U.S.C. § 1839(3) shall
          be taken in camera before the Court, counsel of record present in the

          courtroom, and any necessary witnesses only.

      DONE AND ORDERED in Orlando, Florida on December 2, 2020.




Copies furnished to:

Counsel of Record




                                         2
